332 U.S. 826
68 S. Ct. 163
92 L. Ed. 401
The CHASE NATIONAL BANK OF THE CITY of NEW YORK, as  Trustees, etc., et al., petitioners,v.J. Hamilton CHESTON et al.
No. 178.
Same

1
v.

METROPOLITAN LIFE INSURANCE COMPANY.

2
No. 179.

SAME

3
v.


4
CENTRAL HANOVER BANK AND TRUST COMPANY et al., as


5
Trustees, etc.


6
No. 180.

SAME

7
v.


8
NATIONAL CITY BANK OF NEW YORK, as Trustee, etc.


9
No. 181.

SAME

10
v.


11
John C. TRAPHAGEN et al.


12
No. 182.

SAME

13
v.


14
James G. BLAINE et al.


15
No. 183.

The CHICAGO, ROCK ISLAND & PACIFIC RAILWAY

16
COMPANY, petitioner,


17
v.

Supreme Court of the United States
November 17, 1947
METROPOLITAN LIFE INSURANCE COMPANY.

18
No. 184.

SAME

19
v.


20
CENTRAL HANOVER BANK AND TRUST COMPANY et al., as


21
Trustees, etc.


22
No. 185.

SAME

23
v.


24
The NATIONAL CITY BANK OF NEW YORK, as Trustee, etc.


25
No. 186.

SAME

26
v.


27
J. Hamilton CHESTON et al.


28
No. 187.

SAME

29
v.


30
John C. TRAPHAGEN et al.


31
No. 188.

SAME

32
v.


33
James G. BLAINE et al.


34
No. 189.


35
Messrs. John Gerdes, of New York City, and Henry F. Tenney, of Chicago, Ill., for debtor-petitioner, Chicago R. I. & P. Ry. Co.


36
Mr. Loy N. McIntosh, of Chicago, Ill. (Messrs. Gann, Secord, Stead & McIntosh, of counsel), for the Protective Committee for Chicago Rock Island and P. Ry. Co.'s 7% and 6% Preferred Stock.


37
Messrs. Alexander & Green, of New York City, and Winston, Strawn & Shaw, of Chicago, Ill. (Messrs. Frank H. Towner, of Chicago, Ill., and Edward W. Bourne, of New York City, of counsel), for Protective Committee for Chicago, Rock Island and Pacific Railway Company General Mortgage Bonds due January 1, 1988.


38
Messrs. White & Case, of New York City, and Winston, Strawn & Shaw, of Chicago, Ill. (Messrs. Frank H. Towner, of Chicago, Ill., and Jesse E. Waid, of New York City, of counsel), for Bankers Trust Co. and others.


39
Messrs. Root, Ballantine, Harlan, Bushby & Palmer, of New York City (Messrs. Wilkie Bushby and Joseph Schreiber, both of New York City, of counsel), for Metropolitan Life Ins. Co.


40
Messrs. Rathbone, Perry, Kelley & Drye, of New York City (Mr. Alexander M. Lewis, of New York City, of counsel), for Central Hanover Bank and Trust Co. et al.


41
Messrs. Shearman & Sterling & Wright, of New York City (Mr. Sanford H. E. Freund, of New York City, of counsel), for National City Bank of New York et al.


42
Messrs. Beekman & Bogue, of New York City (Mr. Edward K. Hanlon, of New York City, of counsel), for Protective Committee for the Holders of First Mortgage 4 1/2% Bonds of The Rock Island, Arkansas and Louisiana Railroad Company.


43
Messrs. Cahill, Gordon, Zachry & Reindel, of New York City (Mr. Daniel James, of New York City, of counsel), for Protective Committee for Choctaw, Oklahoma & G. R. Co. et al.


44
Nov. 17, 1947.


45
The petition for rehearing is denied.